  Case 19-00088       Doc 1     Filed 02/08/19     Entered 02/08/19 10:43:25       Desc Main
                                   Document        Page 1 of 4


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  (Eastern Division)

________________________________________

IN RE:                                               Case No.    18-35589

OMAR D. BIBBS


                        Debtor.                      Chapter 7
_______________________________________

77TH STREET DEPOT FEDERAL
CREDIT UNION,                                        COMPLAINT SEEKING
                                                     EXCEPTION TO DISCHARGE
                              Plaintiff,             PURSUANT TO 11 U.S.C.
                                                     §523 (a) (2) (A) AND 11 U.S.C. Sec.
                                                     727(4)(A)
               v.

OMAR D. BIBBS,                                       A.P. No. 19-ap-                   .

                  Defendant.                         Hon. Judge TIMOTHY A. BARNES
_______________________________________

         The Plaintiff, 77TH STREET DEPOT FEDERAL CREDIT UNION, by and through its
attorney, and for its Complaint against the Defendant, avers and alleges as follows:
                                   I. Parties and Jurisdiction
1. This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §1334 and §157.
2. This matter is a core proceeding pursuant to 28 U.S.C. §157.
3. The Defendants filed a Petition, and an Order for Relief was entered under 11 U.S.C Chapter
   7 on December 27, 2018.
4. The Plaintiff is a named creditor in the above referenced bankruptcy proceeding and is
   objecting to the discharge of debts in this bankruptcy.
                                   II. Facts and Background
5. The Defendant, OMAR D. BIBBS, has two loans with 77TH STREET DEPOT FEDERAL
   CREDIT UNION.
  Case 19-00088         Doc 1     Filed 02/08/19    Entered 02/08/19 10:43:25       Desc Main
                                     Document       Page 2 of 4


6. On December 14, 2018 (thirteen days before filing for bankruptcy relief) the Defendant applied
   for and received a personal loan in the amount of $1,961.76. See Ex. A. The loan pledged the
   shares in the Defendant’s account at 77th Street Depot Federal Credit Union in the amount of
   $190.00.      The balance due on this loan is $1,799.11.
7. On August 3, 2018, the Defendant applied for and received a personal loan in the amount of
   $2,602.39. The loan was for the purpose of “moving.” The Defendant has not moved. See
   Exhibit B. The loan is secured by shares in the Defendant’s account at the 77th Street Depot
   Federal Credit Union. The balance due on this loan is $2,378.31.
8. The Defendant failed to schedule the Bank Account 77th Street Depot Federal Credit Union
   that secured the two loans. See Exhibit C.
9. The Defendant apparently sought bankruptcy counseling on January 24, 2018. See Exhibit D.
10. The Defendants had $16,499.00 in Unsecured Debt at the time of filing for bankruptcy
   protection.
11. Given the Defendant’s monthly income, monthly living expenses, and circumstances as set
   forth in his sworn Schedules and sworn Statement of Financial Affairs, at the time the
   Defendant incurred the abovementioned $4,564.15, the Defendant’s monthly disposable
   income was not sufficient to pay for these transactions pursuant to the terms and conditions
   associated with the account.
                       III. First Cause of Action under 11 USC Sec 523(a)(2)
12. Paragraphs 1 through 11 are hereby repeated and incorporated as if fully set forth herein.
13. Pursuant to the account agreements, the Defendant agreed to repay Plaintiff for the loans and
   that he had the ability to repay the amounts agreed to.
14. When the Defendant obtained the $4,564.15 in loan proceeds, the Defendant failed to disclose
   any creditors, other than rent, on his application.
15. The bankruptcy schedules reveal approximately $2,500.00 in student loan debt, a debt for a
   motor vehicle, and an additional $14,000.00 in unsecured debt.
16. The December loan application is attached as Exhibit G. The August Loan application is
   attached as Exhibit H.
17. The Plaintiff relied upon the Defendant’s representations on his loan application and the loan
   itself.
18. The Plaintiff’s reliance was reasonable.
  Case 19-00088         Doc 1    Filed 02/08/19        Entered 02/08/19 10:43:25        Desc Main
                                    Document           Page 3 of 4


19. The plaintiff relied on the defendant’s misrepresentations to its detriment.
20. The Plaintiff suffered a financial loss.
21. Therefore, the Defendant obtained said money from the Plaintiff by false pretenses, false
   representation, or actual fraud, and at the time of filing, the debt owed to the plaintiff was in
   the amount of $4,177.42 and for the above reasons, this indebtedness to Plaintiff, 77TH
   STREET DEPOT FEDERAL CREDIT UNION, is non-dischargeable in bankruptcy pursuant
   to 11 U.S.C. §523 (a) (2) (A).
22. Plaintiff is entitled pursuant to the terms of the contract to recover attorney’s fees.


                IV. Second cause of action pursuant to 11 USC Sec. 727(a)(4)(A)




23. Paragraphs 1 through 22 are hereby repeated and incorporated as if fully set forth herein.
24. Defendant’s loans are both secured with his account at 77th Street Depot Federal Credit Union.
   Despite that, the account is not listed on the debtor’s schedule of assets.
25. Pursuant to 11 USC Sec. 727(a)(4) provides that the Court shall not grant a discharge to a
   debtor who knowingly and fraudulently, in or in connection with the case made a false oath or
   account.
26. Failure to schedule the account is a false account in connection with the case.
27. Therefore, the court shall not grant the debtor a discharge.


                                               V. Prayer for Relief
       WHEREFORE, Plaintiff, 77TH STREET DEPOT FEDERAL CREDIT UNION,
respectfully prays that this Court:
   A. Determine that the Defendant’s indebtedness to the Plaintiff is an exception to discharge
       pursuant to 11 U.S.C. §523 (a) (2) (A).
   B. Grant judgment to the Plaintiff, 77TH STREET DEPOT FEDERAL CREDIT UNION,
       against the Defendant, OMAR D. BIBBS, in the amount of $5,985.05 plus the $350.00
       Adversary Proceeding filing fee, for a total of $6,335.05, plus the Plaintiff’s other costs
       and disbursements incurred for the collection of this debt and of this action, including
       attorney’s fees, as permitted by applicable law, and
  Case 19-00088       Doc 1     Filed 02/08/19     Entered 02/08/19 10:43:25        Desc Main
                                   Document        Page 4 of 4


   C. Deny the defendant’s discharge pursuant to 11 USC Sec. 727(a)(4); and
   D. Grant the Plaintiff such other and further relief as to this Court seems just and proper.


   Dated: February 8, 2019
                                     77TH STREET DEPOT FEDERAL CREDIT UNION

                                     By: /s/ Amy A. Aronson
                                            Attorney for Plaintiff



Amy A. Aronson
Aronson & Walsh, P.C.
P.O. Box 5907
Vernon Hills, IL 60061
amyaronson@comcast.net
Phone: 847-247-1810
Attorneys for Plaintiff
